DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 02/05/2021 is acknowledged. Claims 1-19 are pending; claims 10-19 are withdrawn from prosecution as being drawn to non-elected subject matter. Claims 1-9 are currently examined.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 02/12/2019 and 01/27/2020 were considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the cells are supposed to be, in addition to CD14+, also CD1d+, according to what is taught in the specification so that the method of producing the product claimed to be actually feasible. 
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the claim contains the wording: “the isolated CD14 positive cell has a purity of not less than 70%.” It is not understood how an isolated cell can have any purity than 100. It is an isolated cell.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Motohashi et al. (J. Immunol. 182, 2492-2501, 2009 -cited by Applicant).
The reference teaches that  Vα24+T cells, which are NKT cells, are proliferated by CD14-positive cells in the presence of αGalCer (KRN7000). Patients underwent peripheral blood leukapheresis and PBMCs were separated by density gradient centrifugation. Thereafter, whole PBMCs were cultured with GM-CSF (800 U/ml of human GM-CSF and IL-2 (recombinant human IL-2). The whole culture was pulsed with 100 ng/ml specific ligand, αGalCer (KRN7000)) on the day before administration. After 7 or 14 days of cultivation, the cells were harvested.
Thus, in the broadest reasonable interpretation, claims 1, 3, 5, 6, and 9 are anticipated by the reference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (U.S. Pub. No. 20090285851- cited by Applicant) in view of Tashiro et al. (WO2013162016- cited by Applicant).
The claims are drawn to a method for producing an NKT cell ligand-pulsed human CD14 positive cell, comprising a step of culturing an isolated CD14 positive cell in a medium containing an NKT cell ligand and GM-CSF and substantially free of IL-4, or a method for producing an NKT cell ligand-pulsed human CD14 positive cell line, comprising a step of culturing an isolated CD14 positive cell line in a medium containing an NKT cell ligand and substantially free of GM-CSF and IL-4. A further limitation is that the medium is substantially free of SCF and/or Flt3L. The ligand is an α galactosyl-ceramide and the cell are cultured for 16-72 hours.
2 incubator along with αGalCer (1.5 μg/ml) or vehicle (0.5% Tween in PBS) for 14 hours (Example 2). It is clear that the incubating medium does not comprise GM-CSF, IL-4, SCF and/or Flt3L. 
While indicating the αGalCer as a genus, the reference does not cover all the species mentioned in the claims, does not mention human monocyte and also the incubation time is only 14-15 hours.
Tashiro et al. discloses a glycolipid represented by formula (I) recited in claim 1, (which is the same as in the instant claims 7 and 8), said glycolipid being used in the activation of NKT cells, and a derivative referred to as RCAI-124 in table 1. The reference also discloses culturing dendritic cells for 24 hours in the presence of 100 ng/ml of a glycolipid to prepare cells pulsed with a glycolipid (claims, table 2, and experimental example 2).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have tested the methods of Kang et al.  with isolated human monocytes and perform routine optimization of the incubation time with a reasonable expectation of success. Also, a person of ordinary skill in the art would have applied the knowledge in the art according to Tashiro et al. to obtain better results as per their teachings. This is because reagents for most treatments for different diseases are first .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Motohashi et al. (cited previously) in view of Tashiro et al. (WO2013162016- cited by Applicant).
The claims add the limitation that the αGalCer type of molecules have specific side chains.
The teachings of Motohashi et al. were presented supra. While indicating the αGalCer as a genus, the reference does not cover all the species mentioned in the claims.
Tashiro et al. discloses a glycolipid represented by formula (I) recited in claim 1 (which is the same as in the instant claims), said glycolipid being used in the activation of NKT cells, and a derivative referred to as RCAI-124 in table 1. The reference also discloses culturing dendritic cells for 24 hours in the presence of 100 ng/ml of a glycolipid to prepare cells pulsed with a glycolipid (the claims, table 2, and experimental example 2).
It would have been obvious for a person of ordinary skill in the art at the time that the invention was made to have combined the methods of Motohashi et al.  with the reagents of Tashiro et al. with a reasonable expectation of success. This is because the skilled artisan would have used known and tested methods and reagents in an effort to obtain better results. A person of ordinary skill in the art is always motivated to pursue the 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647